à

ÎSTÈRE DE L'ENVIRONNEMENT RÉPUBLIQUE DU CAMEROUN
ET DES FORÊTS PAIX - TRAVAIL - PATRIE

f E= fs: y nv
HeMyyyz: Les

Tje mù

CONVENTION PROVISOIRE D'EXPLOITATION

CAHIER DES CHARGES

».0150
CONCESSION FORESTIÈRE N° 1014 UFA 10 028
TITULAIRE DE LA CONCESSION FORESTIÈRE :
Nom : SOCIETE FORESTIERE DU DJA ET DE LA BOUMBA (SFDE)

Adresse _: BP. 7581 YAOUNDE
Téléphone :22 12 61
Fax :

SUPERFICIE DE LA CONCESSION FORESTIÈRE : 46 922 ha

SITUATION DE LA CONCESSION FORESTIÈRE :

Province = ___:EST

Département : HAUT NYONG
Arrondissement  : LOMIE

Commune : DISTRICK DE MESOCK

* DATE LIMITE DE VALIDITÉ

Generated bÿ CämScaänner”
Article 2:

lableau ci-après :

Essence
Nom commercial

Le diamètre minimi

A -CLAUSES GÉNÉRALES

Nom vornnculalre

e présent cahier des charges comporte des clauses générales et des clauses
particulières. Los clausos générales concernent los prescriptions techniques relatives
8 l'exploitation forestière ol lus proscriptions d'aménagement que doit respeoler
l'explollant. Los clausos particuliros concernent lou charges fnanolèras el indiquent
les obligations de l'oxploltant on matlôro de trans-formation dos bols, d'installations

Industrielles et de réalisation d'oouvros soclalos,

um d'exploitation est fixé par essence suivant le

Nom sclontifique

s

Article 1er: L'exploitation forestière no doit apporter auçune entrave à l'oxorcico dos
droits d'usage des villageois.

[Catégorie exceptionnello EC
ba/Tola Sidong_ Gosswellorodondron bulsamiforum | 100
frormosla/Assamela Obang Péricopals olata k
(Obang/Kokrodua Se]
Abang Chlorophora oxcelsu À
Adjap Balllonnella toxisperm
lAsslé Entandrophragma cylindricum | 100
Catégorie
Acajou à grandes feuilles Dalehl Khaya grandifolia
cajou blanc Mangona Khaya anthothoca
cajou de bassam Ngollon Khaya ivorensis
élé/Abel [Abel : —-{Canarlim schwelnfurthit
ous/Obéché/Samba-——|Samba/Ayous TT |'riplecnyton scloroxylon 00
Bilinga JAkondok Naucloa diderrichii
Bossé clair Ebegbemva Guarea cedrala e
Bossé foncé Mbolion Guarea thompsonit ù
Bubinga rose Essingang Gulbourtla tessmannit L L
Bubinga rouge _ Oveng ossé Gulbourtia demeusol U
Dabema/Atui Atul Piptadeniastrum africanum
Dibétou/Bibolo :Blbolo Lovoa tichilloldes
Doussié/Bella Mbanga Campo Afzolla bella
Doussié blanc/Apa IMbanga afum Afzelia pachyloba ,.
fPachyloba L L
Doussié rouge Mbanga JAfzelia bipindonsis s
Doussié Sanaga Mbanga Sanaga lAfzelia afticana 2
Kossipo lAtom assié Entandrophragma candollel à ”
Okoumé Okoumé JAucoumea klainoana é
Ovengnkol = Guibourtia ehlé \ ii
JAsseng assié À HS
Ebéba Se TE ne
Tlama Congo Ebéba Congo Éflaridrophragma cf ,
Zingana Armuk/ZIngana/Alen é16 É Mcoberlinla'bisulcatà_ g

di a x

500
FRANCS

TIMDRE FISCAL À
FISCAL SIAMP À

jm.
À

Generated by CamScanner

* Essence
Nom commercial

Ebé/Enéo_ L
Ossel/Osel Aban
Ebèno

Ekop dl |

Paka/Esslgun

N'sou

Limba/Akom

Lidie

Ekop ngombé

Eng

a yous grandes fouilles

los rouges

TT Essong-potite toulleo

Abam nyabessan

Lotofa/Nkanang _ Nkanang
Ekang
Eyen
- [Mukulungu_ jAdjap élang
‘ [Naga/Ekop naga Ekop naga

Naga parallèle/Ækop évène Ekop évèno

[Copuitorn inildbra vdi.

/ l'oral Ivot

_.[Ptoryu

Mons solentifiques

. CT alipuloun

Aantarte africa
Monopetalunthue sdorophyliue

: Motropgtetanthus létostul

Antngegte sltietret
QUURYQN tobuetu
Luroagothus atouts
Lophlea atitt

Mitenggrns oiltates

Maninoghe alliselro
acoglpttis gebonensls.

_Dombax buonoporanse

J Eau oil _

_ [Cordla platythyren

Morur puosozyuin sis
_[Diospyços 8pp Lu
lotraborlinla bifolintes _

olfa ogoi, D. Kaloo
dell superbe

delothii ltouzeyi
Pyn

Gllbertlodendron dowoyrol

w) Okan/Adum Adum

— [Padouk Mbel atumMbel

Tchitola Tchitola dibamba
Teck Sack/Teak
Catégorie IIl
Abalé/Abing/Essia Abing_ L
Akela/Tsanya Akela

ko W / Aloa :." _" JAloa
AIbizia/Ouochi Angoyemé/Ndoya zygia

Oman Doshordosla la glaucescens

Alumbi

Ekong/Abut

3

ja serctil

Alep/Omang_ _
Î Ekop blanc/Man ékop dia
= Frrichoscypha aeuminata, T. arhoteal …

Die,

{ur}

60
60 ‘
80
60
60
50
60
50
50
60
60
60.
60.
50
60
50 :
69)
50
50.
CT
50.
0.
60

Generated by CamScanner
2777

PERLES mme 5

gs)

è

\ delle 4 L'exploitant forostior doit inscrire à la peinture

{) Surehaque svucho après abatlage, le numéro de l'arbre qui doit être porté sur
le Carnet de chantier: ‘ ‘

&) Sur chaque bille, le numéro d'ordre de l'arbre et le. numéro.correspondant.à la

Position de la bille par rapport à la souche en commençant par la bille de pied,
Ainéi que le numéro de la concession et sa marqug personnelle.

Vout nouveau lronçonna

ge de bille implique la reproductipn du même numéro de |
Postion euivi de | d

& Mention "bis" ou "ter’ suivant le cas.

Aitièle 4:

Toutes les élapes d'exploitation forestière et d'aménagement doivent
de téaliaèe

8 eh l'espectant los Normes d'ihtervention en milieu forestier. L

Atlele 6: L'usage du feu ost interdit pour abattre des arbres.

Autiole 6: L'aballage doit s'effectuer de manière à occasionner le moins de bris
Poraible d'atbres voisins, : ' A

Alele 7: Dans le cas où les voies d'évacuations de toute autre nature ouvertes *”
Pat le Uiulaire du titre d'exploitation croisent une voie publique, celui-ci est tenu de
Maïnlenit les croisements en parfait état de viabilité et.de visibilité.

äAiticle 8: Les titulaires d'un titre d'exploitation sont autorisés à abattre tous les
atbres dont l'évacuation est rendue nécessaire par le tracé des routes d'évacuation
où pour la confection d'ouvrages d'art, S'il s'agit d'arbres marchands, ils sont portés
au Carhel de chanlier après numérolage, mais ne donnent pas lieu au paiement du
PHX de Vente et du toutes taxes afférentes lorsqu'ils sont utilisés pour-la-construelion
de ponts ou-d'ouvrages relatifs-aux routes forestières.“ . """""

Auticle 9: Les titulaires d'un litre d'exploitation sont autorisés à couper tous bois
légers nécessaires à l'équipement en flotteurs de radeaux de bois lourds. Si ces
équipements accessoires constiluent des bois marchands, ils sont soumis au
paiement du prix de vente et des taxes afférentes.

Auticle. 10: Les limites artificielles d'un titre d'exploitation forestière sont constituées
par un layon de deux mètres de large sur lequel tous les arbres non protégés de

moins de 40 cm sont abattus. En outre, l'exploitant est tenu de marquer à la peinture
les aides situés sur le layon,

Article 11: L'exploitation d'un litre d'exploitation se fait par chantier de 2 500 ha
constituant des assiettes de coupe, et
décut à l'article 10 ci-des

enerated D

(2) Lieu implantation de l'usine o ou des usines:

î (@): a à Sommaire des équipements installés:

. G) Description Sommaire des équipements à installer:
i =

CE

@ — .

(S) Délai d'installation des équipements industriels:

Le titulaire
de- APoncesston-prosscire ?

n:

e

E = WC = Lo : | |
Enregistré à Ynoundé_ (Acte Admin{strati
de 3 LEURS 1008 ai

